PER CURIAM.
This cause is before us on appeal from a final judgment for conviction for dealing in stolen property under Florida Statutes, § 812.019. We find that no evidence was presented at trial to establish the “traffics in, or endeavors to traffic in” requirement of § 812.019, as defined in Florida Statutes, § 812.012, as follows:
“Traffic means:
“(a) To sell, transfer, distribute, dispense, or otherwise dispose of property.
“(b) To buy, receive, possess, obtain control of, or use property with the intent to sell, transfer, distribute, dispense, or otherwise dispose of such property.”
Accordingly, we must REVERSE the conviction.
MILLS, C. J., and BOOTH and McCORD, JJ., concur.